         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                           CRIMINAL ACTION
           v.                                              NO. 20-00270

 PETER FRATUS



PAPPERT, J.                                                          September 10, 2021

                                   MEMORANDUM

       Peter Fratus is charged with one count of interstate communication of threats in

violation of 18 U.S.C. § 875(c). Specifically, Fratus allegedly sent two emails to

Philadelphia Police Commissioner Danielle Outlaw threatening to kill her. The Court

previously granted, pursuant to Federal Rule of Evidence 404(b), the Government’s

motion to introduce evidence of similar communications: a voicemail left at

Congresswoman Maxine Waters’ office and three voicemails left at Kars 4 Kids, a

Jewish charity in New Jersey. (ECF Nos. 46 and 47.) The Government now moves to

admit recordings of those voicemails. (Gov’t Mot. ECF No. 48.) After an evidentiary

hearing and oral argument (ECF No. 59), the Court grants the Motion.

       In United States v. Starks, the Third Circuit “recognized the risks inherent in

the use of tape recordings, which are ‘peculiarly susceptible of alteration, tampering,

and selective editing,’ and held that the Government must ‘produce clear and

convincing evidence of authenticity and accuracy as a foundation for the admission of

such recordings.’” United States v. Credico, 718 F. App’x 116, 119 (3d Cir. 2017)

(quoting United States v. Starks, 515 F.2d 112, 121 (3d Cir. 1975) (further citations

omitted)). Although “it is difficult to lay down a uniform standard equally applicable to
         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 2 of 7




all cases,” the Third Circuit stated that it was appropriate to apply the following seven-

part test to establish the admissibility of the tapes at issue in Starks:

       [B]efore a sound recording is admitted into evidence, a foundation must be
       established by showing the following facts:

              (1) That the recording device was capable of taking the conversation
              now offered in evidence.

              (2) That the operator of the device was competent to operate the
              device.

              (3) That the recording is authentic and correct.

              (4) That changes, additions or deletions have not been made in the
              recording.

              (5) That the recording had been preserved in a manner that is shown
              to the court.

              (6) That the speakers are identified.

              (7) That the conversation elicited was made voluntarily and in good
              faith, without any kind of inducement.

515 F.2d at 121 n.11 (quoting United States v. McKeever, 169 F. Supp. 426, 430

(S.D.N.Y. 1958)).

       The Federal Rules of Evidence, adopted after Starks, include a less rigid

authentication standard. Federal Rule of Evidence 901(a) provides that “[t]he

requirement of authentication or identification as a condition precedent to admissibility

is satisfied by evidence sufficient to support a finding that the matter in question is

what its proponent claims.” Fed. R. Evid. 901(a). “It is unclear whether Starks

remains relevant . . . .” United States v. Tahn Le, 542 F. App’x 108, 117 n.8 (3d Cir.

2013); see also United States v. Savage, No. 07-550-03, 2013 WL 420334, at *2 n.5 (E.D.




                                             2
            Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 3 of 7




Pa. Feb. 4, 2013) (“There has been uncertainty as to whether Congress’ adoption of the

Federal Rules of Evidence and, specifically Rule 901, abrogated Starks.”).

       The Third Circuit has not definitively answered the question of whether Rule

901 abrogated Starks and continues to reference the Starks factors when considering

the admissibility of audio recordings. See, e.g., Flood v. Schaefer, 754 F. App’x 130, 133

(3d Cir. 2018). Since Rule 901, courts within the Third Circuit “generally apply the

Starks factors to determine the authenticity of a tape recording and use a

preponderance of the evidence standard to identify a speaker on the recording.” United

States v. Davis, No. 18-270, 2018 WL 6524240, at *8 (E.D. Pa. Dec. 12, 2018) (citations

omitted).

       In addition, the Federal Rules of Evidence provide that certain evidence is self-

authenticating. Under Rule 902(11), a record of a regularly conducted activity that

satisfies Rule 803(6)(A–C) may be authenticated by the certification of a custodian or

other qualified person as long as the party offering the evidence provides reasonable

written notice of their intent to do so and makes the records available for inspection.

Records “generated by an electronic process or system that produces an accurate result”

may be authenticated in the same manner. Fed. R. Evid. 902(13).

                                              II.

                                              A.

       During the hearing, the Government introduced three exhibits into evidence: (1)

a certification from Terry Nicholson, a receptionist for Congresswoman Waters,

attesting to the authenticity of the recording of the voicemail left at the office, (2) a

similar certification from Joshua Plopper, Kars 4 Kids’ IT Technician, attesting to the




                                              3
         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 4 of 7




authenticity of the recordings of the voicemails left for the charity and (3) an email

forwarded by Ms. Nicholson to the United States Capitol Police with an attached audio

file of the voicemail to Congresswoman Waters. Joshua Hubiak, an FBI Special Agent

specializing in cyber and national security cases, also testified. Special Agent Hubiak

previously worked as a software engineer and database administrator (Hr’g Tr. 52:20–

23). The Court credits his testimony.

                                            B.

       Fratus contends that the Government failed to demonstrate the authenticity of

the voicemail recordings because it did not produce “specific evidence” about the

voicemail systems, the identity and capacity of its operators, or the accuracy of the

recordings. (Fratus Opp’n, ECF No. 52 at 3.) But Nicholson and Plopper both certified

that they were familiar with the voicemail systems of their respective employers, and

that the recordings were accurate copies of the original records. Rule 902 does not

“require the custodian to explain in detail who compiled the records, how, or how she

knows they are accurate.” United States v. Heatherly, 985 F.3d 254, 270 (3d Cir. 2021).

       The certifications are sufficient to authenticate the recordings under either

902(11) or 902(13). Both Nicholson and Plopper certified under pentalty of perjury that

the recordings were made at or near the time the voicemails were received, and were

kept in the ordinary course of their employers’ normal business activities. They also

certified that the records were generated by a reliable electronic process. Id. This,

combined with the Government’s advance notice of its intent to offer the recordings

(Gov’t Mot.), meets the requirements of both 902(11) and 902(13).




                                             4
         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 5 of 7




       Fratus also argues that the government failed to sufficiently establish the

recordings’ chain of custody. (Fratus Opp’n at 3.) But the government need not

establish a ‘‘‘complete and exclusive’ chain of custody” to authenticate the recordings.

United States v. Rawlins, 606 F.3d 73, 82 (3d Cir. 2010) (quoting United States v. De

Larosa, 450 F.2d 1057, 1068 (3d Cir. 1971)). Instead, there need only be “a reasonable

probability that the evidence has not been altered in any material respect.” United

States v. Jackson, 649 F.2d 967, 973 (3d Cir. 1981) (quoting United States v. Luna, 585

F.2d 1, 6 (1st Cir. 1978)). Nicholson and Plopper both certified that the recordings at

issue were accurate copies of the original voicemails. The government has shown a

reasonable probability that the evidence has not been altered. See United States v.

Credico, 718 F. App'x 116, 120–21 (3d Cir. 2017).

       Finally, Fratus claims that the government failed to identify him as the speaker

in the recordings. (Fratus Opp’n at 3.) “[I]t is well settled that telephone calls may be

authenticated by circumstantial evidence as well as by direct recognition of the person

calling.” United States v. Alper, 449 F.2d 1223, 1229 (3d Cir. 1971). For recordings to be

admitted, the Government is not required to show that an authenticating witness was

familiar with a defendant’s voice prior to the recording which is the subject of the

identification. Evidence satisfying the Rule 901 authentication requirement includes

“[a]n opinion identifying a person’s voice — whether heard firsthand or through

mechanical or electronic transmission or recording — based on hearing the voice at any

time under circumstances that connect it with the alleged speaker.” Fed. R. Evid.

901(b)(5) (emphasis added); see also Fed. R. Evid. 901 Advisory Committee’s Notes,

Example (5) (“the requisite familiarity may be acquired either before or after the




                                            5
         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 6 of 7




particular speaking which is the subject of the identification”) (emphasis added));

United States v. Watson, 594 F.2d 1330, 1335 (10th Cir. 1979) (holding that an agent

was not prevented from authenticating the defendant’s voice on a tape introduced at

trial where the agent “did not speak with [the defendant] until after the date of the

telephone intercept”).

       A reasonable jury could conclude that Fratus is the speaker on the recordings.

Special Agent Hubiak testified that the telephone number linked to the voicemails left

with Kars 4 Kids was “the same phone number that left the voicemails for Ms. Waters.”

(Hr’g. Tr. 56:16–17.) Fratus does not dispute that he had access to and used that

number. (Fratus Opp’n at 3; Hr’g Tr. 77:24 – 78:20). Special Agent Hubiak also heard

Fratus speak on multiple occasions, including at his suppression hearing. (Hr’g Tr.

67:15–16.) Based on his interactions with Fratus, Hubiak testified that his voice was

consistent with the voice on the recordings. (Id. at 71:13–18; 56:18–57:4.) He also

explained that the speaker on the recordings used similar phrases to those employed in

the emails to Commissioner Outlaw. (Id. at 57:5–9). Finally, the Government proffered

that it will present additional evidence at trial linking Fratus to the voicemails. (Gov’t

Mot. at 4.) The jury may give such evidence whatever weight it deems proper. See

United States v. Browne, 834 F.3d 403, 410 (3d Cir. 2016) (“Authentication does not

conclusively establish the genuineness of an item; it is a foundation that a jury may

reject.”) (quoting United States v. Khorozian, 333 F.3d 498, 506 (3d Cir. 2003)).

       The testimony and certifications are sufficient to satisfy both the authentication

requirements of the Federal Rules of Evidence and Starks. Fratus does not claim that

the recordings were coerced or made in bad faith. Special Agent Hubiak’s testimony




                                             6
         Case 2:20-cr-00270-GJP Document 63 Filed 09/10/21 Page 7 of 7




and Fratus’ undisputed use of the phone that made the calls adequately identify Fratus

as the speaker on the voicemails. Nicholson and Plopper’s certifications establish that

the voicemail systems at Kars 4 Kids and Congresswoman Waters’ office were capable

of recording the voicemails, that the system was operated competently, that the

recording is authentic, and that the voicemails have been preserved without alteration.

The Government may introduce the audio recordings at trial.

      An appropriate Order follows.

                                               BY THE COURT:

                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.




                                           7
